Citation Nr: 0325078	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-19 905	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
hiatal hernia with gastroesophageal reflux disease prior to 
May 21, 2001.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  
When the case was most recently before the Board in August 
2002, it was remanded to the RO for further action.  A motion 
to advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7102(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2002).


REMAND

In a rating decision dated in March 1995, the RO granted 
entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux and assigned an initial 30 percent 
evaluation, effective December 1, 1994.  In 1999, the veteran 
applied for an increased rating, claiming that his disability 
manifestations had worsened.  In correspondence received 
during his appeal on that matter, the veteran claimed 
entitlement to service connection for additional 
gastrointestinal disability.  Thus, in its November 2000 
remand, the Board requested comprehensive examination of the 
veteran to ascertain an accurate picture of the nature, 
severity and etiology of all existing gastrointestinal 
diseases.  

In June 2001, the RO considered the veteran's contentions and 
the medical evidence of record and denied entitlement to 
service connection for diverticulosis.  In its August 2002 
remand, the Board noted that the veteran had initiated an 
appeal to that RO determination, requiring the issuance of a 
statement of the case.  The Board also noted that the outcome 
of the diverticulosis claim had a potential impact on the 
veteran's increased rating claim and further noted that 
veteran had also raised the issue of entitlement to service 
connection for irritable colon syndrome.  

Since the Board's August 2002 remand, the RO granted 
entitlement to service connection for irritable colon 
syndrome and diverticulitis.  Initially, the RO assigned a 
separate 30 percent rating for irritable colon syndrome and 
diverticulitis, effective May 21, 2001.  Thereafter, however, 
and consistent with 38 C.F.R. § 4.114 (2002), the RO assigned 
one 60 percent rating reflecting consideration of symptoms 
attributable to the veteran's hiatal hernia with 
gastroesophageal reflux disease as well as irritable colon 
syndrome and diverticulitis.  The 60 percent rating was 
assigned effective May 21, 2001, the effective date of the 
grant of service connection for irritable colon syndrome and 
diverticulitis.

In August 2003, VA received correspondence in which the 
veteran indicated that he agreed with the determination made 
relevant to the severity of his gastrointestinal disabilities 
but believed that the 60 percent rating should be effective 
from 1999, or even 1995 instead of May 2001.  Thus, the 
veteran's statement is accepted as a notice of disagreement 
with the assigned effective date for the grant of service 
connection for irritable colon syndrome and diverticulitis.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  The failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995); see also 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board notes that the disposition of the earlier effective 
date issue could impact on the claim of entitlement to an 
increased rating for a hiatal hernia with gastroesophageal 
reflux disease currently in appellate status.  Therefore, the 
Board will defer its decision on the increased rating issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an earlier effective date for the 
grant of service connection for irritable 
colon syndrome and diverticulitis.  The 
veteran should be advised of the 
requirements to perfect his appeal.

2.  Thereafter, the RO should undertake 
any other action it deems appropriate 
before returning the case to the Board.  

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


